--------------------------------------------------------------------------------


Employment Agreement


This Employment Agreement (“Agreement”), dated September 21, 2005, is entered
into between LIFECELL CORPORATION, a Delaware corporation, having its principal
place of business at One Millenium Way, Branchburg, New Jersey 08876
(“Employer”), and PAUL G. THOMAS, an individual residing at 7 McKay Drive,
Bridgewater, New Jersey 08807 (“Employee”).


WHEREAS, Employer desires to continue to employ Employee; and


WHEREAS, Employee is willing to accept such continued employment on the terms
and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Employer and Employee hereby agree as follows:


ARTICLE I
EMPLOYMENT; POSITION, DUTIES AND RESPONSIBILITIES


1.01         Employment. Employer agrees to, and does hereby, continue to employ
Employee, and Employee agrees to, and does hereby accept, such continued
employment, upon the terms and subject to the conditions set forth in this
Agreement.


1.02         Position, Duties and Responsibilities. During the Term (as defined
in Section 2.01 below), and prior to a Change in Control (as defined in Section
4.02(D)(iv) below), Employee shall serve as President and Chief Executive
Officer of Employer and shall have such responsibilities, duties and authority
consistent with such position as may, from time to time, be assigned by the
Board of Directors of Employer (the “Board”). During the Term, and after a
Change in Control, Employee shall serve as President and Chief Executive Officer
of Employer and/or in such other executive level position or capacity that is
consistent with Employee’s education, background and experience as Employer
shall reasonably request and shall have such responsibilities, duties and
authority consistent with such position(s) as may, from time to time, be
assigned by the Board. Employee’s employment by Employer shall be full-time and
exclusive to Employer, Employee shall serve Employer faithfully and to the best
of Employee’s ability, and Employee shall devote all of Employee’s business
time, attention, skill and efforts exclusively to the business and affairs of
Employer (including its affiliates) and the promotion of its interests.


ARTICLE II
TERM


2.01         Term of Employment. Employee’s continued employment under this
Agreement shall commence as of the date of this Agreement (the “Commencement
Date”) and shall continue until terminated by either Employer or Employee
pursuant to Article IV hereof (the “Term”).


--------------------------------------------------------------------------------



ARTICLE III
COMPENSATION AND EXPENSES


3.01         Compensation and Benefits. For all services rendered by Employee in
any capacity during the Term, including, without limitation, services as an
officer, director or member of any committee of Employer, or any affiliate or
division thereof, Employee shall be compensated as follows (subject, in each
case, to the provisions of Article IV below):


(A)           Base Salary. During the Term (and retroactive to June 1, 2005),
Employer shall pay to Employee a base salary at the rate of $455,000 on an
annualized basis (the “Base Salary”). Employee’s Base Salary shall be subject to
periodic adjustments (but not decreases) as the Board and/or the Compensation
Committee of Employer (“Compensation Committee”) shall, in its discretion, deem
appropriate. As used in this Agreement, the term “Base Salary” shall refer to
Base Salary as may be adjusted from time to time. Base Salary shall be payable
in accordance with the customary payroll practices of Employer.


(B)           Annual Bonus. During the Term, Employee also will be eligible to
participate in Employer’s incentive compensation plan in place from time to time
and applicable to executive level employees. Employer reserves the right to
amend or rescind the incentive compensation plan at any time in its discretion.
In connection with Employee’s participation in the incentive compensation plan,
Employee will be eligible to receive an annual discretionary bonus (the “Annual
Bonus”). The amount of the Annual Bonus, if any, will be determined by the Board
and/or the Compensation Committee in its discretion and will be related to the
achievement of agreed upon management objectives, which objectives shall be
subject to Board and/or Compensation Committee approval. Employee’s target
Annual Bonus for calendar year 2005 is 60% of the annualized Base Salary in
effect as of the Commencement Date. The Annual Bonus, if any, will be determined
as of the end of each calendar year during the Term and shall be payable within
thirty (30) days following the end of such calendar year. Except as otherwise
specifically set forth in Section 4.02 below, to be eligible to receive the
Annual Bonus, or any portion thereof, Employee must be employed by Employer both
at the time the amount of the Annual Bonus, if any, is determined, and at the
time the Annual Bonus, if any, is to be paid.  


(C)           Equity Compensation.


(i)    During the Term, pursuant to the terms and conditions of the LifeCell
Corporation Equity Compensation Plan adopted on July 19, 2005 (the “2005 Plan”)
or any successor equity compensation plan as may be in place from time to time,
Employee shall be eligible to receive, from time to time, Awards in amounts, and
subject to such terms, conditions and restrictions, as determined by the
Compensation Committee in its sole discretion. Awards granted to Employee, if
any, will be subject the terms and conditions established within the 2005 Plan
(as amended from time to time) or any successor equity compensation plan as may
be in place from time to time, as applicable, and the separate option agreement,
restricted stock purchase agreement or stock award agreement between Employer
and Employee that sets forth the terms and conditions of the Award (e.g.,
exercise price, expiration date and vesting schedule of Options; the restricted
period and/or other restrictions such as performance objectives relating to
Stock Awards). Capitalized terms used in this Section 3.01(C)(i) and not
otherwise defined in this Agreement shall have the meanings assigned thereto in
the 2005 Plan.

-2-

--------------------------------------------------------------------------------



(ii)   Notwithstanding any provision of the (a) 2005 Plan or any predecessor
plan thereto, including clause (iii) of Section 16(b) of the 2005 Plan, (b)
terms of any outstanding Nonstatutory Stock Options granted to Employee prior to
the Commencement Date under the 2005 Plan or any predecessor plan thereof, or
(c) terms of any Options (whether Nonstatutory Stock Options or Incentive Stock
Options) that may be granted to Employee under the 2005 Plan on or subsequent to
the Commencement Date to the contrary, Nonstatutory Stock Options granted to
Employee under the 2005 Plan or any predecessor plan prior to the Commencement
Date and Options (whether Nonstatutory Stock Options or Incentive Stock Options)
granted to Employee under the 2005 Plan on or subsequent to the Commencement
Date shall not be canceled pursuant to the 2005 Plan in connection with a
Corporate Transaction Event, unless Employee has been provided an opportunity to
exercise such Options (whether or not then exercisable) for a period of no less
than three days prior to the date of such Corporate Transaction Event. For
purposes of this Section 3.01(C)(ii), capitalized terms used in the preceding
sentence and not otherwise defined in this Agreement shall have the meanings
assigned thereto in the 2005 Plan.


(iii) Except as otherwise may be specifically set forth in a separate option
agreement, restricted stock purchase agreement or stock award agreement entered
into between Employer and Employee after the Commencement Date, upon the
occurrence of a Change in Control (as defined in Section 4.02(D)(iv) below)
during the Term, all stock options and any other equity-based compensation shall
become vested immediately and, if applicable, exercisable by Employee for a
period of the longer of the exercise period in effect immediately prior to the
Change in Control or the period ending ninety (90) days after the effective date
of the Change in Control. Notwithstanding the foregoing, with respect to the
restricted stock award consisting of a retention stock award and a performance
stock award granted to Employee pursuant to the restricted stock award agreement
between Employer and Employee dated as of July 20, 2005 (the “Special 2005
Restricted Stock Award Agreement”), in the event of a Change in Control on or
prior to the Vesting Date, the restrictions applicable to all of the Retention
Shares and the restrictions applicable to only 75,862 of the Performance Shares
shall lapse. For purposes of the preceding sentence only, capitalized terms that
are otherwise not defined in this Agreement shall have the meanings assigned
thereto in the Special 2005 Restricted Stock Award Agreement.


(D)         Benefits. During the Term, Employee shall be entitled to participate
in all Employer's employee benefit plans and programs (excluding severance
plans, if any) as Employer generally maintains from time to time during the Term
for the benefit of its employees, in each case subject to the eligibility
requirements, enrollment criteria and the other terms and provisions of such
plans or programs. Employer may amend, modify or rescind any employee benefit
plan or program and/or change employee contribution amounts to benefit costs
without notice in its discretion.


(E)         Vacation Sick and Personal Days. During the Term, Employee shall be
entitled to paid sick days and other paid time off in accordance with Employer's
policies with respect to such sick days and other paid time off in place from
time to time.

-3-

--------------------------------------------------------------------------------



(F)         Automobile Allowance. During the Term (and retroactive to June 1,
2005), Employee will receive an automobile allowance of $15,000 on an annualized
basis (or $1,250 monthly).


3.02         Expenses. Employee shall be entitled to receive reimbursement from
Employer for reasonable out-of-pocket expenses incurred by Employee during the
Term in connection with the performance of Employee’s duties and obligations
under this Agreement, according to Employer's expense account and reimbursement
policies in place from time to time and provided that Employee shall submit
reasonable documentation with respect to such expenses.


ARTICLE IV
TERMINATION


4.01         Events of Termination. This Agreement and Employee’s employment
hereunder shall terminate upon the occurrence of any one or more of the
following events:


(A)         Death. In the event of Employee’s death, this Agreement and
Employee’s employment hereunder shall automatically terminate on the date of
death.


(B)         Disability. To the extent permitted by law, in the event of
Employee’s physical or mental disability that prevents Employee from performing
Employee’s duties under this Agreement for a period of at least 90 consecutive
days in any 12-month period or 120 non-consecutive days in any 12-month period,
Employer may terminate this Agreement and Employee’s employment hereunder upon
giving notice of termination to Employee.


(C)         Termination by Employer for Cause. Employer may, at its option,
terminate this Agreement and Employee’s employment hereunder for Cause (as
defined below) upon giving notice of termination to Employee. Except as set
forth in Section 4.02(D) below, as used in this Agreement, “Cause” shall mean
that the Board in its good faith opinion concludes that any of the following
events has occurred: (i) Employee has been convicted of a crime involving moral
turpitude, including, but not limited to fraud, theft, embezzlement or any crime
that results in or is intended to result in personal enrichment at the expense
of Employer, (ii) there has been a material breach by Employee of this Agreement
or of the Covenants Agreement that substantially impairs Employer’s interest in
this Agreement or the Covenants Agreement, or (iii) Employee has committed acts
that in the judgment of the Board constitutes willful misconduct to the material
detriment of Employer.


(D)         Without Cause by Employer. Employer may, at its option, at any time
terminate this Agreement and Employee’s employment hereunder for no reason or
for any reason whatsoever (other than for Cause or as a result of Employee’s
death or Disability) by giving written notice of termination to Employee.

-4-

--------------------------------------------------------------------------------



(E)         Termination By Employee. Employee may terminate this Agreement and
Employee’s employment hereunder with or without Good Reason (as defined below)
by giving thirty (30) days prior written notice of termination to Employer;
provided, however, that Employer reserves the right to accept Employee's notice
of termination and to accelerate such notice and make Employee's termination
effective immediately, or on any other date prior to Employee's intended last
day of work as Employer deems appropriate. Except with respect to actions by
Employer (or its successor) occurring during the period beginning six (6) months
prior to the effective date of a Change in Control and ending eighteen (18)
months after the Change in Control (in which case the definition of “Good
Reason” set forth in Section 4.02(D)(iii) below shall control), “Good Reason”
means Employer shall, without Employee’s consent (i) assign to Employee any
duties inconsistent with Employee’s positions (including offices, titles, and
reporting requirements), authority, duties or responsibilities with Employer,
(ii) remove Employee from, or fail to re-elect or appoint Employee to, any
duties or positions with Employer or any of its affiliates that were assigned or
held by Employee immediately after the Commencement Date, except that (a)
provided that Employee has been nominated or re-nominated by the Board (or a
committee thereof with the power to so nominate or re-nominate) to a position on
the Board, the failure of the shareholders to elect Employee to a position on
the Board shall not constitute “Good Reason,” and (b) a nominal change in
Employee’s title that is merely descriptive and does not affect rank or status
shall not constitute “Good Reason,” (iii) reduce Employee’s annual Base Salary
as in effect immediately after the Commencement Date or as Employee’s annual
Base Salary may be increased from time to time thereafter, (iv) fail to continue
to provide Employee with benefits substantially similar to those enjoyed by
Employee under any of Employer’s employee benefits plans, policies, programs and
arrangements, including, but not limited to, life insurance, medical, dental,
health, hospital, accident or disability plans, in which Employee was a
participant immediately after the Commencement Date, unless such benefits
changes are applicable with respect to all executive level employees, (v) fail
to continue to provide Employee with office space, related facilities and
support personnel (including, but not limited to, administrative and secretarial
assistance) (a) that are both commensurate with Employee’s responsibilities to
and position with Employer immediately after the Commencement Date and not
materially dissimilar to the office space, related facilities and support
personnel provided to other employees of Employer having comparable
responsibility to Employee, or (b) that are physically located at Employer’s
principal executive offices, or (vi) require Employee to be relocated to an
office that will require Employee to commute more than 25 miles more each way
than Employee commutes immediately prior to the relocation.


(F)         Mutual Agreement. This Agreement and Employee's employment hereunder
may be terminated at any time by the mutual agreement of Employer and Employee.


4.02         Employer’s Obligations Upon Termination.


(A)         Termination by Employer for Cause; Termination by Employee without
Good Reason; Mutual Agreement. In the event of a termination of this Agreement
and Employee’s employment hereunder pursuant to Sections 4.01(C), 4.01(E) (other
than a termination for Good Reason), or 4.01(F) above, then this Agreement and
Employee’s employment with Employer shall terminate and Employer’s sole
obligation under this Agreement or otherwise shall be to (i) pay to Employee any
Base Salary earned, but not yet paid, prior to the effective date of such
termination, (ii) reimburse Employee for any expenses incurred by Employee
through the effective date of such termination in accordance with Section 3.02
hereof, and (iii) pay and/or provide any amounts or benefits that are vested
amounts or vested benefits or that Employee is otherwise entitled to receive
under any plan, program, policy or practice (with the exception of those, if
any, relating to severance) on the date of termination, in accordance with such
plan, program, policy, or practice (clauses (i), (ii) and (iii) of this sentence
are collectively referred to herein as the “Accrued Obligations”).

-5-

--------------------------------------------------------------------------------



(B)         Death; Disability. In the event of a termination of this Agreement
and Employee’s employment hereunder pursuant to Sections 4.01(A) or 4.01(B),
then this Agreement and Employee’s employment with Employer shall terminate and
Employer’s sole obligation under this Agreement or otherwise shall be to (i) pay
and/or provide, as applicable, the Accrued Obligations, and (ii) subject to
Employee’s or Employee’s estate’s, as applicable, execution, delivery, and
non-revocation of a general release in a form satisfactory to Employer (the
“Release”) (which Release, among other things, will include a general release of
Employer, its affiliates and their respective officers, directors, managers,
members, shareholders, partners, employees and agents from all liability and
other terms deemed necessary by Employer for its protection; provided, however,
the Release will preserve (a) Employee’s rights, if any, to indemnification by
Employer, (b) Employee’s rights, if any, as a shareholder of Employer, and (c)
Employee’s rights, if any, under the terms of this Agreement that are intended
to survive the termination of this Agreement and Employee’s employment
hereunder), pay to Employee or Employee’s estate, as applicable, the Prorata
Bonus (as defined below). The Prorata Bonus shall be payable in equal
installments over an eighteen (18)-month period in accordance with Employer’s
customary payroll practices, commencing on the next regular paydate following
180 days after the date of Employee’s termination of employment with Employer;
provided, however, Employer will commence installment payments of the Prorata
Bonus on the next regular paydate following the eighth (8th) day after
Employee’s or Employee’s estate’s, as applicable, execution and delivery of the
Release if commencement of payment at such time will not violate the applicable
requirements of Section 409(A) of the Internal Revenue Code (the “Code”). As
used in this Agreement, “Prorata Bonus” shall mean the product of: (i) the
greater of (a) the Annual Bonus that Employee received attributable to
performance during the full fiscal year immediately prior to the date of
Employee’s termination of employment with Employer, or (b) Employee’s target
Annual Bonus for the fiscal year in which the date of termination of Employee’s
employment occurred; and (ii) a fraction, the numerator of which is the number
of days in the fiscal year in which the date of termination occurs through the
effective date of Employee’s termination of employment , and the denominator of
which is 365.

-6-

--------------------------------------------------------------------------------



(C)         Termination by Employer without Cause; Termination by Employee for
Good Reason. In the event of a termination of this Agreement and Employee’s
employment hereunder by Employer pursuant to Section 4.01(D) or a termination of
this Agreement and Employee’s employment hereunder by Employee for Good Reason
(as defined in Section 4.01(E) above) pursuant to Section 4.01(E), then this
Agreement and Employee’s employment with Employer shall terminate and Employer’s
sole obligation under this Agreement or otherwise shall be to (i) pay and/or
provide, as applicable, the Accrued Obligations, (ii) subject to Employee’s
execution, delivery, and non-revocation of the Release, (a) pay to Employee an
aggregate amount equal to the Salary Continuation Payment (as defined below) and
the Prorata Bonus (collectively, the “Severance Payment”), and (b) if Employee
timely elects COBRA coverage and provided Employee continues to make
contributions to such continuation coverage equal to Employee’s contribution in
effect immediately preceding the date of Employee’s termination of employment
with Employer, Employer shall pay the remaining portion of Employee’s healthcare
continuation payments under COBRA for an eighteen (18)-month period following
the date of Employee’s termination of employment with Employer. In the event
that Employee becomes eligible to obtain healthcare coverage from a new
employer, Employer’s obligation to pay its portion of Employee’s healthcare
continuation payments shall cease. Employee understands and acknowledges that
Employee is obligated to inform Employer (or its successor) if Employee becomes
eligible to obtain healthcare coverage from a new employer before the eighteen
(18)-month anniversary of Employee’s termination of employment The Severance
Payment shall be payable in equal installments over an eighteen (18) month
period in accordance with Employer’s customary payroll practices, commencing on
the next regular paydate following 180 days after the date of Employee’s
termination of employment with Employer; provided, however, Employer will
commence installment payments of the Severance Payment on the next regular
paydate following the eighth (8th) day after Employee’s execution and delivery
of the Release if commencement of payment at such time will not violate the
applicable requirements of Section 409(A) of the Code. As used in this Section
4.02(C), the term “Salary Continuation Payment” shall mean an amount equal to
the product of: (i) one and one-half (1.5); and (ii) the sum of (a) Employee’s
annualized Base Salary in effect immediately prior to the date of termination of
Employee’s employment, and (b) the greater of (x) the Annual Bonus that Employee
received attributable to performance during the full fiscal year immediately
prior to the date of Employee’s termination of employment with Employer, or (y)
Employee’s target Annual Bonus for the fiscal year in which the date of
termination of Employee’s employment occurred


(D)         Trigger Event Termination. Notwithstanding the provisions of Section
4.02(C) above, upon the occurrence of a Trigger Event (as defined below) and in
lieu of any payments or benefits pursuant to Sections 4.02(C) above, this
Agreement and Employee’s employment with Employer shall terminate and Employer’s
sole obligations shall be to (i) pay and/or provide, as applicable, the Accrued
Obligations, and (ii) subject to Employee’s execution, delivery and
non-revocation of the Release, (a) pay to Employee an aggregate amount equal to
the Trigger Event Amount (as defined below), and (b) if Employee timely elects
COBRA coverage and provided that Employee continues to make contributions to
such continuation coverage equal to Employee’s contribution amount to medical
insurance in effect immediately preceding the Trigger Event, Employer or its
successor shall pay the remaining portion of Employee’s healthcare continuation
payments under COBRA during the 18-month period following the Trigger Event
(unless Employee becomes eligible to obtain healthcare coverage from a new
employer before the 18-month anniversary of the Trigger Event, in which case
Employer’s or its successor’s obligation to pay its portion of Employee’s health
care coverage shall cease). Employee understands and acknowledges that Employee
is obligated to inform Employer (or its successor) if Employee becomes eligible
to obtain healthcare coverage from a new employer before the eighteen (18)-month
anniversary of the Trigger Event. The Trigger Event Amount shall be payable on
the next regular paydate following 180 days after the date of Trigger Event;
provided, however, Employer will pay the Trigger Event Amount on the next
regular pay date following the expiration of the revocation period set forth in
the Release, if payment at such time will not violate the applicable
requirements of Section 409(A) of the Code. As used in this Agreement, the
following terms shall have the meaning set forth below:

-7-

--------------------------------------------------------------------------------



(i)    “Trigger Event” shall mean either (a) termination of Employee’s
employment with Employer or any successor at any time during the period
beginning six (6) months prior to the effective date of a Change in Control and
ending eighteen (18) months after the Change in Control, other than (y) a
termination by Employer for Cause (as defined in this Section 4.02(D) below), or
(z) a termination by Employee without Good Reason (as defined in this Section
4.02(D) below) pursuant to Section 4.01(E) above, (b) termination of Employee’s
employment with Employer as a result of the failure, upon a Change in Control,
of either Employer or any successor to all or a substantial portion of
Employer’s business and/or or assets to continue Employee’s employment as an
executive officer of Employer or such successor for a period of at least
eighteen (18) months after the effective date of the Change in Control, with a
salary at least equal to the Base Amount (as defined below) and a bonus each
year equal to not less than the Annual Bonus that Employee received attributable
to performance during the full fiscal year immediately preceding the effective
date of the Change in Control, or (c) following a Change in Control, termination
of employment by Employee after failure of Employer or its successor to
acknowledge or assume in writing the obligations to Employee set forth in this
Agreement after request by Employee.


(ii)  For purposes of the definition of “Trigger Event” only “Cause” shall mean
(a) conviction of any crime that constitutes a felony or a criminal offense
involving moral turpitude, or (b) intentionally engaging in conduct that is
materially injurious to Employer or its successor that is not cured within a
reasonable period of time after notice from Employer.


(iii) With respect to actions taken by Employer (or its successor) during the
period beginning six (6) months prior to a Change in Control and ending eighteen
(18) months following a Change in Control, “Good Reason” shall mean (a) the
failure of Employer or its successor, without Employee’s prior consent, to pay
any amounts due to Employee or to fulfill any other material obligations to
Employee under this Agreement, other than failures that are remedied by Employer
or its successor within 15 days after receipt of written notice thereof given by
Employee, (b) the failure of Employer or its successors, without Employee’s
consent, to maintain Employee’s position as an executive officer with duties
consistent with that of an executive officer, and given the overall size and
structure of Employer or its successor, Employee neither is the functional head
of the functional business unit to which Employee is assigned nor reports to the
functional head of the functional business unit to which Employee is assigned,
(c) any decrease, without Employee’s consent, in the Base Amount, the Annual
Bonus (based upon the Annual Bonus that Employee received attributable to
performance during the full fiscal year immediately preceding the effective date
of the Change in Control), or in the level or in the value of Employee’s
benefits (unless the benefit(s) changes are applicable to all executive level
employees), (d) any move of the offices of Employer or its successor, without
Employee’s consent, such that Employee would be required to commute more than 25
miles more each way than Employee commutes immediately prior to the relocation,
or (e) continued employment of Employee by Employer or its successor would be
substantially likely to cause Employee to breach a material obligation that
Employee reasonably believes is owed by Employee to any prior employer or any
other third party. Notwithstanding anything set forth in this Agreement to the
contrary, placing Employee on a paid leave for up to 90 days, pending a
determination of whether there is a basis to terminate Employee for “Cause,” (as
defined in either Section 4.01(C) or this Section 4.02(D)) shall not constitute
a “Good Reason.” (as defined in either Section 4.01(E) or this Section 4.02(D)).
Employee shall be deemed to have consented to any act or event that would
otherwise give rise to “Good Reason”(as defined in either Section 4.01(E) or
this 4.02(D)), unless Employee provides written notice of termination for Good
Reason to Employer within ninety (90) days following the action or event
constituting Good Reason.

-8-

--------------------------------------------------------------------------------



(iv)    a “Change in Control” shall be deemed to have occurred if:


(a)   Any person, firm or corporation acquires directly or indirectly the
Beneficial Ownership (as defined in Section 13(d) of the Securities Exchange Act
of 1934, as amended) of any voting security of Employer and immediately after
such acquisition, the acquirer has Beneficial Ownership of voting securities
representing 50% or more of the total voting power of all the then-outstanding
voting securities of Employer; or


(b)  The individuals (x) who, as of the date hereof constitute the Board (the
"Original Directors") or (y) who thereafter are elected to the Board and whose
election, or nomination for election, to the Board was approved by a vote of at
least 2/3 of the Original Directors then still in office (such Directors being
called "Additional Original Directors") or (z) who are elected to the Board and
whose election or nomination for election to the Board was approved by a vote of
at least 2/3 of the Original Directors and Additional Original Directors then
still in office, cease for any reason to constitute a majority of the members of
the Board; or


(c)  The stockholders of Employer shall approve a merger, consolidation,
recapitalization or reorganization (or consummation of any such transaction if
stockholder approval is not sought or obtained), other than any such transaction
which would result in more than 66% of the total voting power represented by the
voting securities of the surviving entity outstanding immediately after such
transaction being Beneficially Owned by holders of outstanding voting securities
of Employer immediately prior to the transaction, with the voting power of each
such continuing holder relative to such other continuing holders being not
altered substantially in the transaction; or


(d)  The stockholders of Employer shall approve a plan of complete liquidation
of Employer or an agreement for the sale, lease or disposition by Employer of
all or a substantial portion of Employer’s assets (i.e., 50% or more in value of
the total assets of Employer) other than to a subsidiary or affiliate.


(v)    “Trigger Event Amount” shall mean two and nine-tenths (2.9) times the sum
of (a) the Base Amount (as defined below), and (b) the Bonus Amount (as defined
below); provided, however, in the event that the Trigger Event occurs on or
after July 1 of any calendar year, the Trigger Event Amount also shall include
an amount equal only to 50% of Employee’s target Annual Bonus for the fiscal
year in which the Trigger Event occurred.


(vi)   “Base Amount” shall mean the annualized Base Salary in effect immediately
prior to the Trigger Event.


(vii) “Bonus Amount” shall mean either (a) the Annual Bonus that Employee
received attributable to performance during the full fiscal year immediately
preceding the Trigger Event; or (b) Employee’s target Annual Bonus for the
fiscal year in which the Trigger Event occurred, whichever is higher.

-9-

--------------------------------------------------------------------------------



ARTICLE V
MISCELLANEOUS


5.01         Benefit of Agreement and Assignment. This Agreement shall inure to
the benefit of Employer, its affiliates and their respective successors and
assigns (including, without limitation, the purchaser of all or substantially
all of the assets) and shall be binding upon Employer and its successors and
assigns. This Agreement shall also inure to the benefit of and be binding upon
Employee and Employee’s heirs, administrators, executors and assigns. Employee
may not assign or delegate Employee’s duties under this Agreement, without the
prior written consent of Employer.


5.02         Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given (i) on the date delivered if personally delivered, (ii)
upon receipt by the receiving party of any notice sent by registered or
certified mail (first-class mail, postage pre-paid, return receipt requested) or
(iii) on the date targeted for delivery if delivered by nationally recognized
overnight courier or similar courier service, addressed in the case of Employer
to:


LifeCell Corporation.
with a copy to:
One Millenium Way
Lowenstein Sandler PC
Branchburg, New Jersey 08876
65 Livingston Avenue
 
Roseland, New Jersey 07068
Attn: Chair, Compensation Committee
Attn: Martha L. Lester, Esq.



and in the case of Employee to:




Paul G. Thomas
with a copy to:
7 McKay Drive
Morgan Lewis
Bridgewater, NJ 08807
1701 Market Street
 
Philadelphia, PA 19103
 
Attn: Robert Lichtenstein, Esq.





Any party may notify the other party in writing of the change in address by
giving notice in the manner provided in this Section 5.02. Service of process in
connection with any suit, action or proceeding (whether arbitration or
otherwise) may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.


5.03         Confidentiality, Assignment of Contributions and Inventions,
Non-Competition and Non-Solicitation Agreement. Employee acknowledges and
confirms that the Confidentiality, Assignment of Contributions and Inventions,
Non-Competition and Non-Solicitation Agreement executed by Employee in favor of
Employer on July 20, 2005 (“Covenants Agreement”), the terms of which are
incorporated herein by reference, remains in full force and effect and binding
upon Employee. The Covenants Agreement shall survive the termination of this
Agreement and Employee’s employment by Employer for the applicable period(s) set
forth therein.

-10-

--------------------------------------------------------------------------------



5.04         Entire Agreement. Except with respect to the terms of any
outstanding agreements relating to equity compensation grants not modified by
the terms of this Agreement, this Agreement and the Covenants Agreement contain
the entire agreement of the parties hereto with respect to the terms and
conditions of Employee's employment during the Term and activities following
termination of this Agreement and Employee’s employment with Employer and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties with respect to the subject matter of this Agreement
or the Covenants Agreement, including, without limitation, the offer letter from
Employee to Employee dated September 8, 1998, as amended by the letter dated
September 9, 1998, the agreement between Employer and Employee dated October 5,
1998, and the letter agreement re: change in control dated December 14, 2000.
Neither this Agreement nor the Covenants Agreement may be changed or modified
except by an instrument in writing, signed by both the Chairman of the
Compensation Committee and Employee.


5.05         Indemnification; D&O Insurance. Employer shall indemnify Employee
against all claims arising out of Employee’s actions or omissions occurring
during Employee’s employment with Employer to the fullest extent provided (A) by
Employer’s Certificate of Incorporation and/or Bylaws, (B) under Employer’s
Directors and Officers Liability and general insurance policies, and (C) under
the Delaware General Corporation Law, as each may be amended from time to time.
Employer agrees it will continue to maintain Directors and Officers Liability
and general insurance policies to fund the indemnity described above in the same
amount and to the same extent it maintains such coverage for the benefit of its
other officers and directors.


5.06.         Representation and Warranties. Employee represents and warrants to
Employer that (i) Employee has the legal capacity to execute and perform this
Agreement, (ii) this Agreement and the Covenants Agreement are valid and binding
agreements enforceable against Employee according to their terms, and (iii) the
execution and performance of this Agreement by Employee does not violate or
conflict with the terms of any existing agreement or understanding to which
Employee is a party or by which Employee may be bound.


5.07         No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this Section
5.07 shall preclude the assumption of such rights by executors, administrators
or other legal representatives of Employer or his estate and their assigning any
rights hereunder to the person or persons entitled thereto.


5.08         Source of Payment. All payments provided for under this Agreement
shall be paid in cash from the general funds of Employer. Employer shall not be
required to establish a special or separate fund or other segregation of assets
to assure such payments, and, if Employer shall make any investments to aid it
in meeting its obligations hereunder, Employee shall have no right, title or
interest whatever in or to any such investments except as may otherwise be
expressly provided in a separate written instrument relating to such
investments. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind,
or a fiduciary relationship, between Employer and Employee or any other person.
To the extent that any person acquires a right to receive payments from Employer
hereunder, such right, without prejudice to rights which employees may have,
shall be no greater than the right of an unsecured creditor of Employer.

-11-

--------------------------------------------------------------------------------



5.09         Limitation as to Amounts Payable. Notwithstanding anything set
forth in this Agreement to the contrary, if any payment or benefit Employee
would receive from Employer (or its successor) pursuant to a Change in Control
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Employee’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits (or a
cancellation of the acceleration of vesting of stock options or equity awards)
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, such reduction and/or cancellation of acceleration shall occur
in the order that provides the maximum economic benefit to Employee. In the
event that acceleration of vesting of stock option or equity award compensation
is to be reduced, such acceleration of vesting also shall be canceled in the
order that provides the maximum economic benefit to Employee. The accounting
firm engaged by Employer for general audit purposes as of the day prior to the
effective date of the Change in Control shall perform the foregoing
calculations. If the accounting firm so engaged by Employer is also serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control or is otherwise unwilling or unable to make such determinations,
Employer shall appoint a nationally recognized accounting firm to make the
determinations required under this Section 5.09. Employer shall bear all
expenses with respect to the determinations by such accounting firm required to
be made under this Section 5.09. The accounting firm engaged to make the
determinations under this Section 5.09 shall provide its calculations, together
with detailed supporting documentation, to Employer and Employee as soon as
practicable after the date on which Employee’s right to a Payment is triggered
(if requested at that time by Employer (or its successor) or Employee) or such
other time as requested by Employer or Employee. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish Employer
(or its successor) with an opinion reasonably acceptable to Employee that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made under this Section 5.09 shall be
final, binding, and conclusive upon Employer (or its successor) and Employee.


5.10         No Waiver. The waiver by other party of a breach of any provision
of this Agreement shall not operate or be construed as a continuing waiver or as
a consent to or waiver of any subsequent breach hereof.

-12-

--------------------------------------------------------------------------------



5.11         Headings. The Article and Section headings in this Agreement are
for the convenience of reference only and do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.


5.12         Governing Law and Dispute Resolution. Any and all actions or
controversies arising out of this Agreement, Employee’s employment or the
termination hereof or thereof, including, without limitation, tort claims, shall
be construed and enforced in accordance with the internal laws of the State of
New Jersey, without regard to the choice of law principles thereof. Except with
respect to Employer’s and Employee’s right to seek injunctive or other equitable
relief (including, without limitation, pursuant to the Covenants Agreement), any
dispute, controversy or claim based on, arising out of or relating to the
interpretation and performance of this Agreement, Employee’s employment or any
termination hereof or thereof or any matter relating to the foregoing shall be
solely submitted to and finally settled by arbitration by a single arbitrator in
accordance with the then-current rules of the American Arbitration Association
(“AAA”), including without limitation any claims for discrimination under any
applicable federal, state or local law or regulation. Any such arbitration shall
be conducted in the New Jersey office of the AAA located closest to Employer’s
New Jersey office. The single arbitrator shall be appointed from the AAA’s list
of arbitrators by the mutual consent of the parties or, in the absence of such
consent, by application of any party to the AAA. A decision of the arbitrator
shall be final end binding upon the parties. The parties agree that this Section
5.12 shall be grounds for dismissal of any court action commenced by either
party with respect to this Agreement, other than (i) post-arbitration actions
seeking to enforce an arbitration award and (ii) actions seeking appropriate
equitable or injunctive relief , including, without limitation, pursuant to the
Covenants Agreement. Employer shall pay the pay the fees of the arbitrator and
each party shall be responsible for its own legal fees, costs of its experts and
expenses of its witnesses. The arbitrator’s remedial authority shall equal the
remedial power that a court with competent jurisdiction over the parties and
their dispute would have. Any award rendered shall be final, binding and
conclusive (without the right to an appeal, unless such appeal is based on fraud
by the other party in connection with the arbitration process) upon the parties
and any judgment on such award may be enforced in any court having jurisdiction,
unless otherwise provided by law. Employer and Employee acknowledge that it is
the intention of the parties that this Section 5.12 shall apply to all disputes,
controversies and claims, including, without limitation, any rights or claims
Employee may have under the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Equal Pay Act, the New Jersey Law Against Discrimination, the Conscientious
Employee Protection Act, the New Jersey Civil Rights Act, and all other federal,
state or local laws, rules or regulations relating to employment discrimination
or otherwise pertaining to this Agreement, Employee’s employment or termination
thereof. Employer and Employee knowingly and voluntarily agree to this
arbitration provision and acknowledge that arbitration shall be instead of any
civil litigation, meaning that Employee and Employer are each waiving any rights
to a jury trial.


5.13         Validity. The invalidity or enforceability of any provision or
provisions of this Agreement or the Covenants Agreement shall not affect the
validity or enforceability of any other provision or provisions of this
Agreement or the Covenants Agreement, which shall remain in full force and
effect.

-13-

--------------------------------------------------------------------------------



5.14         Employee Withholdings and Deductions. All payments to Employee
hereunder shall be subject to such withholding and other employee deductions as
may be required by law.


5.15         Counterparts. This Agreement may be executed in one more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


5.16         Agreement to Take Actions. Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take all other actions, as may be reasonably necessary or
desirable in order to perform his/her or its obligations under this Agreement.


5.17         Survival. The terms of Section 4.02 and Article V of this Agreement
shall survive the termination of this Agreement and Employee’s employment
hereunder.




IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the date first written above.



 
EMPLOYER:
           
LIFECELL CORPORATION.
                   
BY:
/s/ Michael Cahr
     
Michael Cahr, Chair
     
Compensation Committee
                   
EMPLOYEE:
           
/s/ Paul G. Thomas
   
Paul G. Thomas
 

 
-14-

--------------------------------------------------------------------------------